50 F.3d 8
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Cornelius TUCKER, Jr., Plaintiff-Appellant,v.N. Carlton TILLEY, Jr., U.S. District Judge;  P. TrevorSharp, U.S. Magistrate Judge, Defendants-Appellees.
No. 95-6072.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 16, 1995.Decided March 23, 1995.

Cornelius Tucker, Jr., appellant pro se.
Before HAMILTON and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 To the extent that Appellant's complaint requesting recusal of district court judges could be construed as a petition for a writ of mandamus, Appellant has failed to show any extra-judicial source of bias.  Accordingly, he is not entitled to such relief.  In re Beard, 811 F.2d 818, 827 (4th Cir.1987).  We also note that Appellant's requests for injunctive relief from and review of other district court actions are more properly raised on direct appeal of the district court's final orders.  See In re United Steelworkers, 595 F.2d 958 (4th Cir.1979)